Exhibit 10.1

 

THE MEDICINES COMPANY

 

2004 STOCK INCENTIVE PLAN

 

1.                                      Purpose

 

The purpose of this 2004 Stock Incentive Plan (the “Plan”) of The Medicines
Company, a Delaware corporation (the “Company”), is to advance the interests of
the Company’s stockholders by enhancing the Company’s ability to attract, retain
and motivate persons who are expected to make important contributions to the
Company and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align their interests
with those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 

2.                                      Eligibility

 

All of the Company’s employees, officers and directors (including persons who
have entered into an agreement with the Company under which they will be
employed by the Company in the future), as well as all of the Company’s
consultants and advisors that are natural persons, are eligible to be granted
options, restricted stock awards, stock appreciation rights or other stock-based
awards (each, an “Award”) under the Plan. Each person who has been granted an
Award under the Plan shall be deemed a “Participant”.

 

3.                                      Administration and Delegation

 

(a)          Administration by Board of Directors.  The Plan will be
administered by the Board. The Board shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent it shall deem expedient to carry the Plan
into effect and it shall be the sole and final judge of such expediency. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination relating to or
under the Plan made in good faith.

 

(b)         Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”). All references in
the Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 

(c)          Delegation to Officers.  To the extent permitted by applicable law,
the Board may delegate to one or more officers of the Company the power to grant
Awards to employees of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
the Awards to be granted by such officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the officers
may grant; provided further, however, that no officer shall be authorized to
grant Awards to any “executive officer” of the Company (as defined by Rule 3b-7

 

--------------------------------------------------------------------------------


 

under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
to any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act).

 

4.                                      Stock Available for Awards

 

(a)          Number of Shares.  Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 4,400,000 shares of common stock, $.001 par
value per share, of the Company (the “Common Stock”); provided, however, that,
notwithstanding the foregoing, no more than 400,000 shares of Common Stock may
be issued pursuant to Restricted Stock Awards or Other Stock Unit Awards (as
such terms are defined below). If any Award expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) or results in any Common Stock not
being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan, subject, however, in the case
of Incentive Stock Options (as hereinafter defined), to any limitations under
the Code. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

 

(b)         Per-Participant Limit.  Subject to adjustment under Section 9, the
maximum number of shares of Common Stock with respect to which Awards may be
granted to any Participant under the Plan shall be 500,000 per calendar year.
The per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code (“Section 162(m)”).

 

5.                                      Stock Options

 

(a)          General.  The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b)         Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of The Medicines Company, any
of The Medicines Company’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option.

 

(c)          Exercise Price.  The Board shall establish the exercise price at
the time each Option is granted and specify it in the applicable option
agreement; provided, however, that the exercise price shall be not less than
100% of the fair market value as determined by (or in a manner approved by) the
Board at the time the Option is granted.

 

(d)         Duration of Options.  Each Option shall be exercisable at such times
and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
for a term in excess of 10 years.

 

(e)          Exercise of Option.  Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised.

 

2

--------------------------------------------------------------------------------


 

(f)            Payment Upon Exercise.  Common Stock purchased upon the exercise
of an Option granted under the Plan shall be paid for as follows:

 

(1)          in cash or by check, payable to the order of the Company;

 

(2)          except as the Board may otherwise provide in an option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to promptly pay to the Company the
exercise price and any required tax withholding;

 

(3)          when the Common Stock is registered under the Exchange Act, by
delivery of shares of Common Stock owned by the Participant valued at their fair
market value as determined by (or in a manner approved by) the Board, provided
(i) such method of payment is then permitted under applicable law, (ii) such
Common Stock, if acquired directly from the Company, was owned by the
Participant at least six months prior to such delivery and (iii) such Common
Stock is not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements;

 

(4)          to the extent permitted by applicable law and by the Board, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or

 

(5)          by any combination of the above permitted forms of payment.

 

(g)         Substitute Options.  In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Options in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof prior to such merger, consolidation or acquisition. Substitute Options
may be granted on such terms as the Board deems appropriate in the
circumstances, notwithstanding any limitations on Options contained in the other
sections of this Section 5 or in Section 2.

 

(h)         No Repricing.  Without prior stockholder approval, the Company may
not engage in any repricing with respect to any Option or Options which requires
stockholder approval under the rules of the Nasdaq National Market or the
principal market on which the Company’s Common Stock is then traded.

 

(i)             No Reload Rights.  No Option granted under the Plan shall
contain any provision entitling the optionee to the automatic grant of
additional Options in connection with any exercise of the original Option.

 

6.                                      Stock Appreciation Rights

 

(a)          Nature of Stock Appreciation Rights.  A Stock Appreciation Right is
an Award entitling the holder on exercise to receive an amount in cash or Common
Stock or a combination thereof (such form to be determined by the Board)
determined in whole or in part by reference to appreciation, from and after the
date of grant, in the fair market value of a share of Common Stock (an “SAR
Award”). A Stock Appreciation Right may be based solely on appreciation in the
fair market value of Common Stock or on a comparison of such appreciation with
some other measure of market growth such as (but not limited to) appreciation in
a recognized market index. The date as of which such appreciation or other
measure is determined shall be the exercise date unless another date is
specified by the Board in the SAR Award.

 

(b)         Grants.  Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

 

3

--------------------------------------------------------------------------------


 

(1)          Rules Applicable to Tandem Awards.When Stock Appreciation Rights
are expressly granted in tandem with Options, the Stock Appreciation Right will
be exercisable only at such time or times, and on such conditions, as the Board
may specify in the SAR Award or the related Options.

 

(2)          Exercise of Independent Stock Appreciation Rights.A Stock
Appreciation Right not expressly granted in tandem with an Option will become
exercisable at such time or times, and on such conditions, as the Board may
specify in the SAR Award.

 

(c)          Exercise.  Any exercise of a Stock Appreciation Right must be in
writing, signed by the proper person and delivered or mailed to the Company,
accompanied by any other documents required by the Board.

 

7.                                      Restricted Stock.

 

(a)          Grants.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).

 

(b)         Terms and Conditions.  The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.

 

(c)          Limitation on Vesting.  Restricted Stock Awards shall not vest
earlier than the first anniversary of the date of grant. Notwithstanding any
other provision of this Plan, the Board may, in its discretion, either at the
time a Restricted Stock Award is made or at any time thereafter, waive its right
to repurchase shares of Common Stock (or waive the forfeiture thereof) or remove
or modify any part or all of the restrictions applicable to the Restricted Stock
Award, provided that the Board may only exercise such rights in extraordinary
circumstances which shall include, without limitation, death or disability of
the Participant; a merger, consolidation, sale, reorganization,
recapitalization, or change in control of the Company; or any other nonrecurring
significant event affecting the Company, a Participant or the Plan.

 

(d)         Stock Certificates.  Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

8.                                      Other Stock-Based Awards.

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine.

 

4

--------------------------------------------------------------------------------


 

Subject to the provisions of the Plan, the Board shall determine the conditions
of each Other Stock Unit Awards, including any purchase price applicable
thereto. At the time any Award is granted, the Board may provide that, at the
time Common Stock would otherwise be delivered pursuant to the Award, the
Participant will instead receive an instrument evidencing the Participant’s
right to future delivery of the Common Stock.

 

9.                                      Adjustments for Changes in Common Stock
and Certain Other Events.

 

(a)          Changes in Capitalization.  In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the limits on Awards set forth in Section 4(a) and the per-Participant
limit set forth in Section 4(b), (iii) the number and class of securities and
exercise price per share subject to each outstanding Option, (iv) the repurchase
price per share subject to each outstanding Restricted Stock Award and (v) the
share- and per-share-related provisions of each outstanding Stock Appreciation
Right and Other Stock Unit Award shall be appropriately adjusted by the Company
(or substituted Awards may be made, if applicable) to the extent determined by
the Board.

 

(b)         Reorganization and Change in Control Events

 

(1)          Definitions

 

(a)          A “Reorganization Event” shall mean:

 

(i)             any merger or consolidation of the Company with or into another
entity as a result of which all of the Common Stock of the Company is converted
into or exchanged for the right to receive cash, securities or other property;

 

(ii)          any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction; or

 

(iii)       any liquidation or dissolution of the Company.

 

(b)         A “Change in Control Event” shall mean:

 

(i)             any sale or transfer of all or substantially all of the assets
of the Company to another corporation or entity, any merger, consolidation or
reorganization of the Company into or with another corporation or entity, with
the result that, upon conclusion of the transaction, the voting securities of
the Company immediately prior thereto do not represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the continuing or surviving entity of such consolidation, merger or
reorganization; or

 

(ii)          a disclosure that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than (A) the
Company or (B) any corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of stock
of the Company, becomes the beneficial owner as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation thereto under the
Exchange Act) of securities representing 30% or more of the combined voting
power of the then outstanding voting securities of the Company; or

 

(iii)       such time as individuals who as of the date of the initial adoption
of this Plan constitute the Board of Directors of the Company, and any new
director (other

 

5

--------------------------------------------------------------------------------


 

than a director designated by a person who has entered into an agreement with
the Company to effect any transaction described in clause (i) or (ii) of this
section) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of the period or
whose election or whose nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board of Directors; or

 

(iv)      the liquidation or dissolution of the Company.

 

(c)          “Cause” shall mean (i) conviction of any felony or any crime
involving moral turpitude or dishonesty; (ii) participation in a fraud or act of
dishonesty against the Company (or, if applicable, a successor corporation to
the Company); (iii) willful and material breach of the Company’s policies (or,
if applicable, a successor corporation to the Company); (iv) intentional and
material damage to the Company’s property (or, if applicable, a successor
corporation to the Company); or (v) material breach of the Participant’s
confidentiality obligations or duties under the Participant’s non-disclosure,
non-competition or other similar agreement with the Company (or, if applicable,
a successor corporation to the Company).

 

(d)         “Termination Event” shall mean the termination of the Participant’s
employment (i) by the Company or the acquiring or succeeding corporation without
Cause; (ii) as a result of Participant’s death or disability (within the meaning
of Section 22(4)(3) of the Code); or (iii) by the Participant upon written
notice given promptly after the Company’s or the acquiring or succeeding
corporation’s taking of any of the following actions, which actions shall not
have been cured within a 30-day period following such notice: (A) the principal
place of the performance of the Participant’s responsibilities (the “Principal
Location”) is changed to a location outside of a 30 mile radius from the
Principal Location immediately prior to the Reorganization Event; (B) there is a
material reduction in the Participant’s responsibilities without Cause;
(C) there is a material reduction in the Participant’s salary; or (D) there is a
significant diminution in the scope of the Participant’s responsibilities
without the Participant’s agreement (excluding increases in responsibility and
sideways moves to jobs with similar descriptions).

 

(2)          Effect on Options

 

(a)          Reorganization Event.  Upon the occurrence of a Reorganization
Event (regardless of whether such event also constitutes a Change in Control
Event), or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, such
assumed or substituted options shall become immediately exercisable in full if,
on or prior to the first anniversary of the date of the consummation of the
Change in Control Event, a Termination Event occurs. For purposes hereof, an
Option shall be considered to be assumed if, following consummation of the
Reorganization Event, the Option confers the right to purchase, for each share
of Common Stock subject to the Option immediately prior to the consummation of
the Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were

 

6

--------------------------------------------------------------------------------


 

offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event includes but does not solely consist of common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.

 

Notwithstanding the foregoing, (i) if the acquiring or succeeding corporation
(or an affiliate thereof) does not agree to assume, or substitute for, such
Options, or in the event of a liquidation or dissolution of the Company, the
Board shall, upon written notice to the Participants, provide that all then
unexercised Options will become exercisable in full as of a specified time prior
to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event, and (ii) in
the event of a Reorganization Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), the Board shall either (A) upon written notice to the Participants,
provide that all then unexercised Options will become exercisable in full as of
a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participants before the consummation of such
Reorganization Event or (B) provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (y) the aggregate exercise price of such Options.

 

(b)         Change in Control Event that is not a Reorganization Event.  Upon
the occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, each such Option shall become immediately
exercisable in full if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, a Termination Event occurs.

 

(3)          Effect on Restricted Stock Awards

 

(a)          Reorganization Event that is not a Change in Control Event.  Upon
the occurrence of a Reorganization Event that is not a Change in Control Event,
the repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.

 

(b)         Change in Control Event.  Upon the occurrence of a Change in Control
Event (regardless of whether such event also constitutes a Reorganization
Event), except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, each such Restricted Stock Award shall
immediately become free from all conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, a Termination Event occurs.

 

7

--------------------------------------------------------------------------------


 

(4)          Effect on Stock Appreciation Rights and Other Stock Unit Awards

 

The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.

 

10.                               General Provisions Applicable to Awards

 

(a)          Transferability of Awards.  Except as the Board may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Option intended to
be an Incentive Stock Option, pursuant to a qualified domestic relations order,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees. Notwithstanding the
foregoing, a Participant may transfer any Award by means of a gift to a family
member (as such term is defined in General Instruction A to Form S-8, as may be
amended from time to time) of such Participant, provided that prior written
notice of such gift is provided to the Company.

 

(b)         Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)          Board Discretion.  Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

(d)         Termination of Status.  The Board shall determine the effect on an
Award of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

(e)          Withholding.   Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with Awards to such Participant pursuant to such
rules and procedures as the Company may adopt. Except as the Board may otherwise
provide in an Award, when the Common Stock is registered under the Exchange Act,
Participants may satisfy such tax obligations in whole or in part by delivery of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their fair market value as determined by (or in a
manner approved by) the Board; provided, however, that the total tax withholding
where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). Shares surrendered to
satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements. The Company may,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to a Participant.

 

(f)            Amendment of Award.  Except as prohibited by Section 5(h), the
Board may amend, modify or terminate any outstanding Award, including but not
limited to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.

 

(g)         Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under

 

8

--------------------------------------------------------------------------------


 

the Plan until (i) all conditions of the Award have been met or removed to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

 

(h)         Acceleration.  The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.

 

(i)             Deferrals.  The Board may permit Participants to defer receipt
of any Common Stock issuable upon exercise of an Option or upon the lapse of any
restriction applicable to any Restricted Stock Award, subject to such rules and
procedures as it may establish.

 

11.                               Miscellaneous

 

(a)          No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b)         No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

(c)          Effective Date and Term of Plan.  The Plan shall become effective
on the date on which it is adopted by the Board, but no Award may be granted
unless and until the Plan has been approved by the Company’s stockholders. No
Awards shall be granted under the Plan after the date 10 years from the date on
which the Plan was adopted by the Board, provided that Awards granted prior to
that date may extend beyond such date.

 

(d)         Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time; provided that, to the extent determined
by the Board, no amendment requiring stockholder approval under any applicable
legal, regulatory or listing requirement shall become effective until such
stockholder approval is obtained. No Award shall be made that is conditioned
upon stockholder approval of any amendment to the Plan.

 

(e)          Provisions for Foreign Participants.  The Board may, without
amending the Plan, modify Awards or Options granted to Participants who are
foreign nationals or employed outside the United States or establish subplans
under the Plan to recognize differences in laws, rules, regulations or customs
of such foreign jurisdictions with respect to tax, securities, currency,
employee benefit or other matters.

 

(f)            Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.

 

9

--------------------------------------------------------------------------------